Citation Nr: 0811960	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-36 970	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right shoulder disability.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a psychiatric disorder, to include major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1966 to November 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 decision by 
the Louisville, Kentucky Regional Office (RO).  

In February 2007, the Board denied, in part, entitlement to 
compensation under 38 U.S.C.A. § 1151 for a right shoulder 
disability and a psychiatric disorder, to include major 
depression, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In December 2007, the Court granted a joint motion 
to vacate, in part, and remand the February 2007 Board 
decision with respect to these two issues.  However, while 
the case was pending at the Board, notification was received 
that the veteran had died in January 2008.  


FINDING OF FACT

On March 7, 2008, the Board was notified by the RO that the 
appellant died in January 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).  


ORDER

The appeal is dismissed.



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


